Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because the phrase “allowing gravity cause the coil to sag” appears to be missing the work “to” before “cause.” Claims 25 and 26 are objected to because of the following informalities: each of these claims uses the term “its” rather than “a,” “said,” or “the” before features of the coil.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites “pre-sagging the hot strip coil to create an initial sag by allowing gravity cause the coil to sag in a first specific direction for a first period of time, causing the coil to become pre-sagged” which renders the claim indefinite because the claim appears to describe pre-sagging the hot strip coil by causing gravity to sag it in a specific direction and then states essentially for a second time “causing the coil to become pre-sagged.”  It is not clear if “causing the coil to become pre-sagged” is an additional step or further describing the previous pre-sagging step.  For the purposes of examination, this phrase will be interpreted as pre-sagging the hot strip coil to create an initial sag by allowing gravity to cause the coil to sag in a first specific direction for a first period of time, i.e., the phrase after the comma will be interpreted as just describing the previous step.  Claim 14 also recites “the sag created during the first period of time is substantially mitigated” which renders the claim indefinite because it is not clear what is required for the sag to be substantially mitigated, i.e., 100% of the deformation is mitigated or more than 50% of the deformation is mitigated.  For the purposes of examination, this phrase will be interpreted as any amount of the sag has been mitigated.
Regarding claim 25, the claim depends from claim 14 and recites “the step of pre-sagging said hot strip coil includes the steps of: placing the hot strip coil onto a support positioned within the coil eye” which renders the claim indefinite because claim 14 recites “without inserting a mechanical means into the coil eye to limit sagging, modifying a direction of the sag caused by the force of gravity.”  Placing the coil onto a support positioned within the eye would limit sagging in particular directions and could limit the degree of sagging in general if the support is large enough to occupy the entire coil eye.  Thus, it is unclear how the step of placing the coil onto a support positioned within the coil eye can be performed if a mechanical means for limiting sag may not be inserted into the coil eye.  For the purposes of examination, this phrase will be interpreted as placing the hot strip coil onto a support for pre-sagging.  Claim 26 depends from claim 25 and fails to clarify the indefinite language.
Regarding claim 26, the claims recites “placing the hot strip coil onto its bottom” which renders the claim indefinite because it is not clear what would be a bottom of a coil, i.e., a circular coil would not have a bottom as whichever part of the circle is closest to the ground would be the bottom.  For the purposes of examination, this phrase will be interpreted as placing the hot strip coil onto a surface, i.e., whichever part of the coil is supported by the surface is the bottom.  This claim also recites “the initial sag is substantially mitigated” which renders the claim indefinite because it is not clear what is required for the sag to be substantially mitigated, i.e., 100% of the deformation is mitigated or more than 50% of the deformation is mitigated.  For the purposes of examination, this phrase will be interpreted as any amount of the sag has been mitigated.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,271,959 to Eibe in view of KR 101420629 B1 to Woo.
Regarding claim 14, Eibe teaches a method for mitigating the effects of coil collapse on hot strip mill coils without insertion of a mechanical means into the coil eye to limit sagging (Abstract, Fig. 2), the method comprising the steps of: 
producing a hot rolled steel sheet in a hot strip mill (Fig. 1; Col. 2, Lns. 28-50); 
forming a hot strip coil by coiling the hot rolled steel sheet around a mandrel on a downcoiler 11, 12 (Fig. 1; Col. 2, Lns. 28-50); 
orienting the hot strip coil such that the coil eye axis of the hot strip coil is in a horizontal direction (Figs. 1-2; Col. 2, Lns. 28-50; “[t]ransfer cars 15 and 16 carry the coils broadside from their respective downcoilers with the eye horizontal,” i.e., the coils are oriented so that the axis of the eye is in a horizontal direction); 
removing the hot strip coil from the mandrel/downcoiler (Figs. 1-2; Col. 2, Lns. 28-50); 
pre-sagging the hot strip coil to create an initial sag by allowing gravity cause the coil to sag in a first specific direction for a first period of time, causing the coil to become pre-sagged (Figs. 2 and 4; Col. 4, Lns. 39-61; at the second to last platform, i.e., before platform 45 in Fig. 2, the coil is sagged in a first direction by gravity for a first period of time); 
without inserting a mechanical means into the coil eye to limit sagging, modifying a direction of the sag caused by the force of gravity and allowing gravity to sag the coil in the modified direction for a second period of time (Figs. 2 and 4; Col. 4, Lns. 39-61; after a period of time, the transfer member 26 conveys the coil to platform 45 “so that the direction of sag is effectively shifted” for another period of time); 
wherein the first period of time and the second period of time are chosen such that the initial sag created during the first period of time is substantially mitigated by the sag during said second period of time (Col. 1, Ln. 63 through Col. 2, Ln. 6; the movement of the coil, i.e., the degree of rotation and the time at each location, is chosen to “equaliz[e] the tendency to sag and preserv[e] circularity of the coil,” i.e., substantially mitigate the sag); and 
the hot strip coil being cooled enough by the end of the second period of time such that the rate of sagging of the hot strip coil has become negligible (Col. 2, Lns. 2-6; at the end of the conveying process the coil is cooled).
Eibe fails to explicitly teach modifying a direction of the sag caused by the force of gravity to a direction perpendicular to the first specific direction.  Eibe is silent regarding the angle at which the coil is rotated.
Woo teaches a method for mitigating the effects of coil collapse on hot strip mill coils (Abstract) including modifying a direction of the sag caused by the force of gravity to a direction perpendicular to the first specific direction (P. 6, Ln. 42 through P. 7, Ln. 4; the coil is rotated 90 degrees to mitigate the effects of sag).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Eibe to include the step of rotating the coil to a direction perpendicular to the first specific direction as taught by Woo so that the effects of the previous sagging may be mitigated with excellent effect (Woo, P. 6, Ln. 42 through P. 7, Ln. 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eibe in view of Woo in further view of US 2012/0260908 A1 to Ohara.
Regarding claim 19, modified Eibe teaches the method as recited in claim 14 (Fig. 2).
Modified Eibe fails to explicitly teach the step of producing a hot rolled steel sheet in a hot strip mill includes the steps of: providing a steel slab; reheating the steel slab; descaling the steel slab; edging the steel slab; roughing the steel slab; and hot rolling the steel slab to form the hot rolled steel strip.
Ohara teaches a method of producing hot rolled steel sheet in a hot strip mill (Abstract) including the steps of: 
providing a steel slab (Para. [0039]); 
reheating 1 the steel slab (Fig. 1; Paras. [0038]-[0039]); 
descaling 2 the steel slab (Fig. 1; Paras. [0038]-[0039]); 
edging 3 the steel slab (Fig. 1; Paras. [0038]-[0039]); 
roughing 4 the steel slab (Fig. 1; Paras. [0038]-[0039]); and 
hot rolling 9 the steel slab to form the hot rolled steel strip (Fig. 1; Paras. [0038]-[0039]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Eibe to include the steps of preparing the steel sheet taught by Ohara so that the process of producing steel sheets may be closely controlled every step of the way to produce the desired qualities in the steel (Ohara, Paras. [0015]-[0017]).

Allowable Subject Matter
Claims 15-18 and 20-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art of record fails to explicitly teach holding the hot strip coil, without rotation about said coil eye axis, for the first period of time, wherein the first period of time is between 1 and 6 minutes. 
Eibe teaches holding the coil for a first period of time (Fig. 2; Col. 4, Lns. 39-61), but is silent regarding duration of the period of time.
Woo teaches rotating the coil in 90-degree intervals to mitigate the effects of sag (Abstract), but is silent regard the amount of time the coil is held in a particular orientation before being rotated again.
KR 101368272 B1 teaches sagging a coil in a first direction by lifting it into the air to allow gravity to cause sag (Fig. 1; Abstract), but is silent regarding the length of time.
Claims 16-18 and 20-24 depend from claim 15 and are allowable for at least the reasons discussed above.
Regarding claim 25, the prior art of record fails to explicitly teach hanging the hot strip coil, without rotation about said coil eye axis, for the first period of time, wherein said first period of time is between 1 and 6 minutes, as discussed above with respect to the similar limitation in claim 15.  Claims 26 depends from claim 25 and is allowable for at least the reasons discussed above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 2751299 A1 teaches banding a metal coil with banding strips and providing rollers with notches configured to accommodate the bands, as recited in claims 20-22 of the present application (Abstract, Figs. 1-3 and 6).  KR 101504837 B1 teaches a device for holding a coil after it has been removed from a mandrel and designed to reduce sagging or other changes in shape of the coil (Abstract, Fig. 1).  KR 1020120032947 B1 teaches a device to be inserted into the eye of a coil to limit the sag of the coil as it cools (Abstract; Figs. 1-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725